Citation Nr: 0612818	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-20 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for anxiety 
disorder manifested by somatization reaction.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran's anxiety disorder manifested by a somatization 
reaction is not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's anxiety disorder manifested by a somatization 
reaction not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9413(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran essentially contends he is entitled to an 
increased rating for his anxiety disorder because the current 
rating assigned does not accurately reflect the severity of 
his disability.  He also believes some of the findings of the 
March 2003 VA examiner and of the VA treatment records are 
unfounded.  He expresses great concern with and denies the 
validity of the March 2003 examiner's statements concerning 
alcohol abuse and any involvement with the criminal justice 
system.  In support, the veteran submitted a statement 
detailing corrections he believes are necessary to the 
medical evidence, as well as the statement of his wife 
concerning the inaccuracies of the VA examination and VA 
treatment records.  The veteran also seeks an additional VA 
examination for an unbiased opinion.  Mindful of the 
veteran's concerns, the Board will look at his claims anew.  

The veteran was service connected for his anxiety disorder 
and assigned a noncompensable rating from April 1946 to 
August 1947.  In August 1947 the veteran received a 10 
percent rating evaluation.  This rating was increased to 30 
percent in a July 1996 rating decision, and then to 50 
percent in a November 1998 rating decision.  The 50 percent 
evaluation was continued in a June 2003 rating decision.

To establish a rating in excess of 50 percent, the evidence 
must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  In such a case, a 70 
percent rating is warranted.  A 100 percent rating is 
justified upon a showing of total occupational and social 
impairment.

The medical evidence does not support a rating in excess of 
50 percent for the veteran's anxiety disorder.  March 2003 
VAMC treatment records indicate the veteran was not 
experiencing suicidal ideation and that his concentration and 
memory was fair.  July 2003 treatment records from that 
facility make the same indications, as well as a finding that 
the veteran was dressed and groomed appropriately and 
displayed spontaneous, organized, and goal-directed speech.  
While the July report does indicate an anxious mood, it was 
not found to be near a panic level.

Similarly, the March 2003 VA examination found the veteran 
was dressed appropriately, had organized and goal directed 
speech at a normal rate and volume, had an "ok" mood, and 
was not suicidal.  Evidence that the veteran is capable of 
maintaining effective relationships was demonstrated by his 
wife's statements and presence at the examination, the 
veteran's report that he participates in online chat rooms, 
and the contact he makes with his daughters.  While there is 
some evidence in support of the increase, such as the 
veteran's reported lack of friendships, his verbal hostility 
and aggressiveness, his poor relationship with his sons, his 
sleep disturbances, and his poor relationship with a number 
of doctors, these manifestations of his anxiety disorder do 
not meet the criteria contemplated for the 70 percent rating.  
There appear to be no episodes demonstrating symptoms like 
impaired impulse control or spatial disorientation.  
Additionally, while the evidence indicates the veteran is 
clearly depressed, there is no indication that his depression 
affects his ability to function independently, appropriately, 
and effectively.  The March 2003 VA examiner found the 
veteran is capable of managing financial affairs in his own 
best interest, for example.  As such, the Board finds the 
medical evidence to be against the veteran's claim.  It is 
noted that this finding is not dependent on or related to any 
reports of substance abuse or alleged interaction with the 
criminal justice system, pursuant to the veteran's concerns.     

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Board finds that a 50 percent 
disability rating under DC 9413 adequately compensates the 
appellant for his anxiety disorder.  

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in March 2003.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should an increased rating be granted, 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 3, 
2006), because the preponderance of the evidence is against 
the veteran's claim for an increased rating for his anxiety 
disorder, the veteran is not prejudiced by the failure to 
provide him that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept apprised of the RO's actions in 
this case by way of the Statement of the Case, and has been 
informed of the evidence considered, the pertinent laws and 
regulations, and the rationale for the decision reached in 
denying the claim.  

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Of note, in his VA Form 9 the veteran seeks an 
additional VA examination.  The Board finds an additional VA 
examination to be unnecessary as the medical evidence 
associated with the file is adequate for the purposes of this 
appeal.  The VA examination of March 2003 and the VAMC West 
Palm Beach treatment records contain a history of the 
disability, the chronicity of the disability, a sufficient 
description of the symptomatology, and the clinical findings 
necessary to evaluate the veteran's disability.  Accordingly, 
this matter will not be remanded for an additional VA 
examination.

For all of these reasons, the Board finds that duty to notify 
and duty to assist have been satisfied.  


ORDER

An evaluation in excess of 50 percent for anxiety disorder 
manifested by somatization reaction is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


